COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Troy Reddick v. Jennifer E. Reddick

Appellate case number:    01-12-00576-CV

Trial court case number: 0541978

Trial court:              311th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to enter a written
finding of fact indicating whether or not the trial court found Troy Reddick to be intentionally
unemployed or underemployed at the time of the hearing in this case. The district clerk has filed
a supplemental clerk’s record containing the trial court’s finding that Troy Reddick is
intentionally underemployed. Accordingly, we REINSTATE this case on the Court’s active
docket.
        Further, in light of the trial court’s finding, the Court ORDERS that appellant may file an
amended or supplemental brief no later than 30 days from the date of this order. See TEX. R.
APP. P. 38.6(a), 38.7.
        The court further ORDERS that appellee may file an amended or supplemental brief no
later than the earlier of 30 days from the date the appellant’s amended or supplemental brief is
filed or 60 days from the date of this order. See TEX. R. APP. P. 38.6(b), 38.7.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: October 10, 2013